DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 reintroduces “ as sealing surface”.  However, since the limitation is a part of claim 1 the recitation is unclear.  In order to expedite examination, Examiner will assume that the mentioned sealing surfaces refer to the same feature.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0174829 to An et al.
Regarding claim 1:  An et al. disclose an arrangement/apparatus substantially as claimed and comprising: a substrate carrier (e.g., Fig. 6, 120, 136 and 138); process chamber guide (e.g. 132, 134, 140), configured for the straight-line guidance of the substrate carrier that is displaceable in the process chamber guide in a guiding direction, so that, by displacement of the substrate carrier into a processing position, a bounding of the process chamber guide comprises at least in some areas the substrate carrier (i.e. the process chamber guide surrounds the substrate carrier at least in some areas); a sealing surface (portions of 132 and 134 contacting 136 and 138) on the process chamber guide that appears to extend parallel to the guiding direction and is configured and arranged such that, for the substrate carrier arranged in the process chamber guide, in the processing position, the sealing surface adapted to be spaced less than 1 mm from the substrate carrier (they contact one another so spacing is 0); and the substrate carrier has a sealing bar (e.g. 138) that extends in the guiding direction and is arranged such that, in the processing position, the sealing bar is spaced by less than 0.3mm from the process chamber guide (sealing bar and process chamber guide contact one another so spacing is 0). 
Note:  although An et al. fail to specifically and explicitly disclose parallelism and/or perpendicularity of the surfaces detailed above as claimed, based on the drawings and the disclosure these features seem to be contemplated, such that it would have been obvious to one ordinary skill in the art exercising ordinary creativity, common sense and logic to provide them as such.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 2, additionally, An et al. further includes, the sealing surface that appears perpendicular to the guiding direction and parallel to a surface of a substrate carrier arranged in the process chamber guide.  Regarding the specific size thereof, An et al. does not explicitly state that the claimed feature has a width of at least 2 mm. However, the courts have ruled that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
With respect to claim 3, the sealing surface may be a first sealing surface, and in addition to the first sealing surface at least one second sealing surface on the process chamber guide (opposite side, see, e.g., Fig. 4) that extends parallel to the guiding direction and is configured and arranged such that, for the substrate carrier arranged in the process chamber guide, in the processing position, the first and second sealing surfaces are adapted to be arranged on both sides of the substrate carrier, and the first and second sealing surfaces have, perpendicular to the guiding direction, a spacing that is adapted to exceed a width of the substrate carrier by less than 0.4 mm.  
With respect to claim 4, the apparatus may further comprise a roller bearing (132, 134 and 166) adapted to support the substrate carrier. 
With respect to claim 5, the apparatus further comprises a groove (corresponding to all convex portions of the substrate carrier) on the process chamber guide that is adapted to hold the substrate carrier. 
With respect to claim 6, the roller bearing (132) is arranged on a bottom surface of the groove.
With respect to claim 7, one of the side surfaces of the groove (e.g., vertical surface of 140 adjacent outer surface of 134) is formed as a sealing surface in at least some areas.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 11158630; USP Pub. 2010/0003786; 2002/0046946 and US pats. 4,042,181  substantially disclose the claimed structures but do not teach the claimed spacing between the structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716